Ok the Merits
must be restricted to plaintiff’s claim of the tract q¡f land, which she inherited form her father’s succession, as a homestead under the Act •of 1865.
Her claim thereto is resisted on two grounds :
3. That she did not occupy the tract of land as a residence, within the requirements of the act.
2. That she conld not claim a homestead adversely to the judgment of Haller & Bro., because it enforced a contract entered into in 1861, as evidenced by a promissory note of that year, long previous to the enactment of the Homestead legislation of 1865.
1st. In our previous opinion we held that plaintiff had made suffi•cient proof of her residence on the tract of land in question. But a second examination of the voluminous record in the case has created a different impression on our minds and has led to a different conclusion. From the evidence it appears that from the date of her marriage to that of her husband’s death in 1875, plaintiff continuously resided with him in the town of Natchitoches where he filled several important public offices, including that of clerk of this Court when it held sessions at that place, and that after his death she continued to live in the same *266town, without interruption, until September, 1880, when she announced her intention to remove her residence to the “Tauzin tract” which she now claims as her homestead. But there was then, and there is yet, no residence on the place, and she soon abandoned the idea of occupying, with her five children, one of the three laborers’ cabins Ilion on the placó-
la July of the same year she bad made and registered a homestead declaration under the provisions of the Act of 1880, and her remora to the place was in furtherance thereof. But in point of fact she was unable to put up with the inevitable hardships which the evidently advised theory involved, and she returned to lier dwelling, her real borne- and the abode of her children in the town of Natchitoches, where-she was living in fact and in law, when the seizure was made.
It is too plain for argument that snob a mode of establishing a residence does not comply with the requirements of the Homestead Act of 1865. As wo had occasion to say in the case of Tilton vs. Vignes, 38 Ann. 240, that act “concedes an exemption'in derogation of common right, which should be strictly construed. Parties who claim a dispensation under its protective pale, must disclose and establish a clear case within its purview.” Plaintiff lias failed to place her case wit-hiu the scope of the rule.
Under these views we eliminate a discussion of the’ second ground-of resistance which defendants had invoked.
It is therefore ordered that our previous decree be set aside, and it is now ordered, adjudged and decreed that the judgment appealed from, be affirmed at plaintiff’s costs in both courts.